PER CURIAM.
The affidavit in support of the application for leave to prosecute the appeal in this case in forma pauperis avers: “There is no person interested by contract or otherwise in the said cause of action or entitled to share, in the recovery thereunder who is able to pay or secure said fees or costs.” Such an affidavit is insufficient. In cases of this kind the affidavit must be made by every person interested in the recovery, including the attorney, if he has a direct interest in the result of the action. United States v. Ross (C. C. A.) 298 F. 64, and eases there cited.
The application is therefore denied, with leave to renew it on a proper showing, either in the court below or'in this court; and the time for filing the transcript in this court will be extended for that purpose, if need be.